Name: Commission Delegated Regulation (EU) 2017/749 of 24 February 2017 amending Regulation (EU) 2015/755 of the European Parliament and of the Council as regards the removal of Kazakhstan from the list of countries in Annex I thereto
 Type: Delegated Regulation
 Subject Matter: international trade;  trade policy;  trade;  Asia and Oceania;  world organisations
 Date Published: nan

 29.4.2017 EN Official Journal of the European Union L 113/11 COMMISSION DELEGATED REGULATION (EU) 2017/749 of 24 February 2017 amending Regulation (EU) 2015/755 of the European Parliament and of the Council as regards the removal of Kazakhstan from the list of countries in Annex I thereto THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/755 of the European Parliament and of the Council of 29 April 2015 on common rules for imports from certain third countries (1), and in particular Article 20 thereof, Whereas: (1) In view of the accession of Kazakhstan to the World Trade Organisation, provisions should be made that Kazakhstan is removed from the scope of Regulation (EU) 2015/755. (2) Regulation (EU) 2015/755 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EU) 2015/755, the name Kazakhstan is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 123, 19.5.2015, p. 33.